Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 

Regarding Tregilgas, Applicant argues that the reference does not teach the claimed absorber because it teaches a method for producing a HgCdTe substrate having a graduated band gap. It is unclear if Applicant is arguing that the focus on the method somehow precludes the reference from teaching the absorber or if Applicant is alleging the limitations of the preamble are not met. In either case, the claim requires an absorber and the references teaches one, therefore, the requirements of the claims are met. If Applicant wishes additional features of a PV device be set forth in the claim, Applicant is invited to amend the claim as such. 

Additionally, Applicant argues the band gap cannot be met because the substrate, prior to processing, has a band gap that is 0.2-0.3 eV which is outside the claimed range. This allegation fails to recognize the teachings of the references which expressly desired to increase the band gap from this level and as such, the resulting band gap is more than 0.2-0.3 eV. Applicant argues that the reference is silent as to the bandgap’s value after the method is performed. However, as set forth in the previous action, there is a specific range the band gap must fall within because there is an upper limit to the possible band gap of the resulting material, i.e. 1.5 eV for CdTe. Therefore, even in the event that the material was completely converted to CdTe, the resulting band gap would be 1.5 eV within the claimed range. Any composition less than 100% CdTe would necessarily fall below 1.5 eV but greater than 0.3 eV as the bulk is 0.3 eV and the reference expressly wishes to increase it. As such, there is no possible scenario in which the material of the substrate can include a bandgap outside the claimed range. Additionally, the reference teaches the same compositional make up as desired (Claim 3) and as such, it can only be assumed, without explicit evidence to the contrary from applicant, that the same material in the same compositional make up would necessarily have the same band gap. If Applicant provides a treatment to the instant absorber which modifies the bandgap outside what would be understood by a skilled artisan, such a step is missing from the instant disclosure. 

Applicant alleges the Office’s position regarding inherency is deficient but provides no support for this position. It is unclear what Applicant believes that a range which includes all the values or the instant range being broader somehow defeats an inherency position. The reference expressly teaches a bulk substrate of 0.2-0.3 eV and increasing the band gap with an upper limit of 1.5 eV due to material compositional constraints. As such, the reference teaches the same materials in the same configuration and compositional make up. This is a proper inherency determination. If Applicant believes an element or property of the instant absorber somehow makes a structural distinction related to the band gap outside what would be expected and possible based on the compositional make up of the absorber, Applicant is invited to amend the claim as such. 

Regarding Cockrum, Applicant makes the same general argument that Cockrum is directed to a photodetector with a graded band gap based on a cation substitution process and as such cannot teach the claimed absorber. It is again unclear why Applicant believes this teaching cannot teach an absorber. If Applicant wishes additional features of a PV device be included in the body of the claim, Applicant is invited to amend the claim to contain more features than an absorber. 


Applicant then argues that Cockrum fails to disclose the band gap. Applicant points to Col 4 L 12-18 which refers to the band gap of a layer which is not relied upon in the rejection for teaching the absorber. The reference expressly states that the graded compositional layer has a band gap that is higher than the layers which Applicant sites, i.e. “the HgCdTe layers may have similar or dissimilar band gaps which are less than that of the layer 16”. Therefore, Applicant’s allegation that the material having a band gap of 0.3 eV is outside the claimed range is not commensurate in scope with the rejection on record. The reference expressly teaches a graded layer between the first layers (0.1-0.3 eV) and the second (1.6 eV) and as such the graded layer is necessarily within the claimed range. 

Applicant makes the same general statement regarding inherency, however, the Office maintains the position as addressed above regarding Tregilgas. 
  
Regarding Chen, Applicant argues Chen cannot teach the claimed absorber because there is no variance of mercury in the first layer. However, Applicant’s arguments employ an interpretation of the claim more narrowed in scope than what is required by broadest reasonable interpretation. The claim simply requires that the amount of mercury “varies through the thickness”. The first layer containing no mercury and the second containing mercury on a whole would have a varied amount of mercury through its thickness. The claim does not require a constant grading or a continual change in the layer. Additionally, Applicant points to a band gap outside the claimed range, but fails to acknowledge the teachings of the reference as applied. Chen expressly teaches 1.4 eV ([0034]) therefore teaching a value within the claimed range. Applicant points to a different value at a different location within the absorber but fails to address the Office’s position.  

Applicant has failed to overcome the rejection on record and as such, the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4588446 by Tregligas.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding Claim 1, Tregligas discloses a Hg(1-x)CdxTe p or n type semiconductor wafer (Abstract teaching the claimed “the absorber layer comprises a first surface facing the energy side and a thickness defined between the first surface and a second surface;  the absorber layer comprises mercury having a mole fraction y, cadmium having a mole fraction (1-y), and tellurium”) wherein the amount of mercury is graded throughout the thickness of the substrate (Col 2 L 39 – 60 teaching the claimed “the mole fraction y of the mercury varies through the thickness of the absorber layer with distance from the first 
surface of the absorber layer”). As the band gap of HgTe is 0 and the band gap of CdTe is 1.5, the resulting layer would necessarily be between 0-1.5 eV teaching the claimed “and a band gap of the absorber layer at the first surface is greater than 0.5 eV and less than 1.5 eV”.  

Regarding Claim 3, Tregligas discloses Hg(1-h)CdhTe wherein h is between 0.2-0.3 (Col 2 L 40-60 teaching the claimed “wherein an atomic percent of the tellurium in the absorber layer is greater than 25 atomic percent and less than 50 atomic percent”).

Claim(s) 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5880510 by Cockrum et al (hereinafter Cockrum).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding Claim 1, Cockrum discloses a solar cell comprising an absorber having a region of CdTe, a graded composition of Hg(1-x)CdxTe and then a region of HgCdTe (Fig. 2 teaching the claimed “the absorber layer comprises a first surface facing the energy side and a thickness defined between the first surface and a second surface;  the absorber layer comprises mercury having a mole fraction y, cadmium having a mole fraction (1-y), and tellurium”) wherein the amount of mercury is graded throughout the thickness of the substrate (Col 5 L 66-Col 6 L 35 teaching the claimed “the mole fraction y of the mercury varies through the thickness of the absorber layer with distance from the first 
surface of the absorber layer”). As the band gap of HgTe is 0 and the band gap of CdTe is 1.5, the resulting layer would necessarily be between 0-1.5 eV teaching the claimed “and a band gap of the absorber layer at the first surface is greater than 0.5 eV and less than 1.5 eV”.  

Regarding Claim 2, Cockrum discloses the absorber includes a central region wherein the Hg(1-x)CdxTe exhibits x=.5 such that the concentration of mercury within this region would be greater than 1x1019 per cm3 (Fig. 4B teaching the claimed “wherein: the absorber layer has a central region forming the middle 50% of the thickness of the absorber layer;  and an average concentration of mercury within the central region of the absorber layer is greater than 1x1019 cm-3“). 

Regarding Claim 3, Cockrum discloses Hg(1-x)CdxTe (Fig. 4B teaching the claimed “wherein an atomic percent of the tellurium in the absorber layer is greater than 25 atomic percent and less than 50 atomic percent”).

Regarding Claim 4, Cockrum discloses Hg(1-x)CdxTe wherein x is between 0 and 0.5 (Fig. 4B teaching the claimed “wherein an atomic percent of the mercury in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”. 

Regarding Claim 5, Cockrum discloses a portion of the absorber contains no mercury (Fig. 4Bteaching the claimed “wherein a minimum of the mole fraction y of the mercury is less than 0.04”).  

Regarding Claim 20, Cockrum discloses the use of a p-type dopant such as arsenic in the layer (Col 3 L 39-41 teaching the claimed “wherein the absorber layer is doped p-type, and comprises a group I dopant, a group V dopant, or both”). 


Claim(s) 1, 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100180935 by Chen.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding Claim 1, Chen discloses a solar cell devices comprising an absorber layer wherein a first sub-layer (41 Fig. 2) comprises CdTe and a second sub-layer contains HgCdTe ([0038] teaching the claimed “the absorber layer comprises a first surface facing the energy side and a thickness defined between the first surface and a second surface;  the absorber layer comprises mercury having a mole fraction y, cadmium having a mole fraction (1-y), and tellurium”) such that the amount of mercury would be varied within the whole absorber layer teaching the claimed “the mole fraction y of the mercury varies through the thickness of the absorber layer with distance from the first 
surface of the absorber layer”. The bandgap of the absorber at the light receiving surface may be 1.4 eV ([0034] teaching the claimed “and a band gap of the absorber layer at the first surface is greater than 0.5 eV and less than 1.5 eV”).   

Regarding Claim 3, Chen discloses Cd(1-h)HghTe wherein h is between 0.15-0.2 ([0038] teaching the claimed “wherein an atomic percent of the tellurium in the absorber layer is greater than 25 atomic percent and less than 50 atomic percent”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tregligas.
	
Regarding Claim 7, Tregligas discloses Hg(1-x)CdxTe wherein x is between 0.2-0.3 resulting in a maximum mole fraction of mercury being less than 0.46 (Col 2 L 40-60 teaching the claimed “wherein a maximum of the mole fraction y of the mercury is less than 0.4”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding Claim 4, Chen discloses Cd(1-h)HghTe wherein h is between 0.15-0.2 ([0038] teaching the claimed “wherein an atomic percent of the mercury in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 5, Chen discloses a portion of the absorber contains no mercury ([0034] teaching the claimed “wherein a minimum of the mole fraction y of the mercury is less than 0.04”).  

Regarding Claim 6, Chen discloses the second sublayer containing mercury is between 5-200 nm thick ([0038]) therefore the portion of the layer which contains no mercury is within 1000 nm of the back surface of the absorber, teaching the claimed “wherein the minimum of the mole fraction y of the mercury is within 1,000 nm of the second surface of the absorber layer”).  

Regarding Claim 7, Chen discloses Cd(1-h)HghTe wherein h is between 0.15-0.2 resulting in a maximum mole fraction of mercury being less than 0.15 ([0038] teaching the claimed “wherein a maximum of the mole fraction y of the mercury is less than 0.4”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cockrum.

Regarding Claim 6, Cockrum discloses the entire graded layer is “thousands of angstroms thick” thereby the minimum and maximum values of mercury would be within 1000 nm of each surface of the layer (Col 5 L 66-Col 6 L 35 teaching the claimed “wherein the minimum of the mole fraction y of the mercury is within 1,000 nm of the second surface of the absorber layer”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Cockrum discloses Hg(1-x)CdxTe wherein h is between 0.0-0.5 resulting in a maximum mole fraction of mercury being less than 0.35 (Fig. 4B teaching the claimed “wherein a maximum of the mole fraction y of the mercury is less than 0.4”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Cockrum discloses the entire graded layer is “thousands of angstroms thick” thereby the minimum and maximum values of mercury would be within 1000 nm of each surface of the layer (Col 5 L 66-Col 6 L 35 teaching the claimed “wherein the maximum of the mole fraction y of the mercury is within 1,000 nm of the first surface of the absorber layer”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tregligas, Cockrum or Chen as applied to Claim 1, further in view of Zhao et al “Diffusion of Selenium in Liquid-Phase Epitaxy-Grown HgCdTe” (hereinafter Zhao – as cited in the IDS dated October 5, 2020). 

Regarding Claim 9, the prior art disclose the limitations of Claim 1 above but fail to disclose the inclusion of selenium. 

However, Zhao discloses including Se in HgCdTe allows for improved p-type doping with As and reduced lattice mismatch (Introduction teaching the claimed “the absorber layer comprises selenium;  the mercury, the cadmium, the selenium, and the tellurium form a Hg.sub.yCd.sub.1-ySe.sub.xTe.sub.1-x compound;  the selenium has a mole fraction x, and the tellurium has a mole fraction (1-x)”). The selenium being diffused would necessarily result in a higher concentration at the diffusion surface than farther from the surface (Fig. 2 teaching the claimed “and the mole fraction x of the selenium varies through the thickness of the absorber layer with distance from the first surface of the absorber layer”). 

Therefore, a skilled artisan would be motivated to include selenium in the HgCdTe compositions, as taught by Zhao, in order to improve doping. 

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tregligas, Cockrum or Chen further in view of Zhao as applied to Claim 1, further in view of US 5998235 by Mitra. 

Regarding Claim 10, modified Tregligas, Cockrum or Chen disclose the limitations of Claim 9 but fails to disclose the minimum mole fraction. 

However, Mitra discloses when using selenium in a HgCdTe material, 4+/-0.1 mole% results in the material having a reduced defect density, as desired by (Col 2 L 13 teaching the claimed “wherein a minimum of the mole fraction x of the selenium is less than 0.05”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Therefore, a skilled artisan would appreciate use of approximately 4% selenium in modified Tregligas, Cockrum or Chen’s material would achieve the desired reduced defect density. 
 
Regarding Claim 11, modified Cockrum discloses the entire absorber is less than 1000 nm thick (Cockrum Col 5 L 66-Col 6 L 35) thereby necessitating that the minimum of selenium is within 1000 nm of the second surface, teaching the claimed “wherein the minimum of the mole fraction x of the selenium is within 1,000 nm of the second surface of the absorber layer”.  
 
Regarding Claim 12, modified Tregligas, Cockrum or Chen disclose selenium is approximately 4 mol% of the compound (Mitra Col 2 L 13 teaching the claimed “wherein a maximum of the mole fraction x of the selenium is less than 0.4”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, modified Cockrum discloses the entire absorber is less than 1000 nm thick (Cockrum Col 5 L 66-Col 6 L 35) thereby necessitating that the maximum of selenium is within 1000 nm of the first surface, teaching the claimed “wherein the maximum of the mole fraction x of the selenium is within 1,000 nm of the first surface of the absorber layer”. 
 
Regarding Claim 14, modified Tregligas, Cockrum or Chen disclose selenium is approximately 4 mol% of the compound (Mitra Col 2 L 13) thereby necessarily exhibiting an amount which overlaps with the claimed atomic percent range, teaching the claimed “wherein an atomic percent of the selenium in the absorber layer is greater than 0 atomic percent and less than 25 atomic percent”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 15, modified Cockrum discloses the mercury content and the selenium content decrease in a direction away from the light absorbing surface (Zhao Fig. 2, Cockrum Fig. 4b teaching the claimed “wherein a sum of the mole fraction x of the selenium and the mole fraction y of the mercury decreases with distance from the first surface of the absorber layer”).  
 
Regarding Claim 16, modified Cockrum discloses the minimum amount of mercury may be 0 (Cockrum Fig. 4b) and the amount of selenium may be 4 mol% (Mitra Col 2 L 13) thereby teaching the claimed “wherein a minimum of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury is less than 0.05”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Regarding Claim 17, modified Cockrum discloses the maximum mole fraction of mercury is less than 0.35 (Cockrum Fig. 4B) and the amount of selenium may be 4 mol% (Mitra Col 2 L 13) thereby teaching the claimed “wherein a maximum of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury is less than 0.4”. 
 
Regarding Claim 18, modified Tregligas or Cockrum fails to disclose or render obvious the ratio of selenium to the ratio of mercury within two separate regions of the absorber. 

However, as the intent of the graded mercury composition within Tregligas and Cockrum is to grade the bandgap of the material, it would have been obvious to a skilled artisan to optimize the mercury content for the desired band gap grading such that no more than routine experimentation would be required to arrive at a gradient which would result in the ratio of mercury: selenium in a first portion of the absorber being greater than 5 times the ratio of mercury: selenium in a second portion of the absorber, thereby rendering obvious the claimed “wherein: the absorber layer comprises a first region and a second region;  the first region is disposed closer to the first surface of the absorber layer relative to the second region;  and a ratio of an average of a sum of the mole fraction x of the selenium and the mole fraction y of the mercury in the first region to an average of a sum of the mole fraction x of the selenium and the mole fraction y is greater than 5”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
 
Regarding Claim 19, modified Cockrum discloses the entire absorber may be “several thousand” angstroms thick, therefore, one half of the absorber would be greater than 100 nm and less than 2500 such that each of the first and second regions would be within the claimed range (Cockrum Col 5 L 66-Col 6 L 35 teaching the claimed “wherein the first region and the second region have a thickness greater than 100 nanometers and less than 2,500”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721